Citation Nr: 1043858	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a major depressive disorder and a mood 
disorder, to include as secondary to the service-connected 
residuals of bilateral frostbite injuries to the ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1957 to March 1959.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied 
the Veteran's claim for service connection for an acquired 
psychiatric disorder to include as secondary to the service-
connected residuals of bilateral frostbite injuries to the ears.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

At the time of his Board hearing in May 2010, the Veteran 
directly submitted to the Board additional medical evidence 
regarding the connection between his current acquired psychiatric 
disorder and his service-connected disorders.  The agency of 
original jurisdiction (AOJ) has not considered this new evidence; 
however, the Veteran has signed a waiver of initial AOJ 
consideration.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, there 
is no requirement for a remand to the AOJ for initial 
consideration of the new evidence.

Regarding the characterization of the Veteran's claim currently 
on appeal, the Veteran originally applied for service connection 
for depression in his August 2008 claim.  The Board notes that 
the Veteran's treating psychologist has alleged that the AOJ has 
mischaracterized the Veteran's claim as one for a "major 
depressive disorder," when the Veteran's claim is properly 
characterized as one for a "mood disorder."  See the VA medical 
treatment records dated in December 2008 and September 2009.  The 
Board also notes that the Veteran was provided with a VA 
psychiatric examination in October 2008 which characterized the 
Veteran's condition as a "Major Depressive Disorder."  The 
Board is aware that different examiners will sometimes use 
different language when describing a particular disorder.  
38 C.F.R. § 4.2.  Therefore, to afford the Veteran the fullest 
consideration of his claim, the Board has characterized the 
Veteran's current claim as one for an acquired psychiatric 
disorder to broadly encompass all manifestations of the Veteran's 
psychiatric disorder evident in the record, including the 
diagnoses provided by the treating VA psychologist and the VA 
psychiatric examiner of October 2008.  See Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009) (holding that the scope of a mental 
health disability claim includes any mental health disability 
that could reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the Veteran's claim for service 
connection for an acquired psychiatric disorder, the Board finds 
that additional development of the evidence is required in the 
form of a new VA psychiatric examination and opinion.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that the VA has a duty, when 
determining service connection, to consider all theories of 
entitlement, both direct and secondary.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 
1306, 1310 (Fed. Cir. 2004).  The Board is required to consider 
all issues which have been raised either by the claimant, or by 
the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 
552 (2008).  In Allen v. Brown, 7 Vet. App. 439, 448 (1995), the 
United States Court of Appeals for Veterans Claims (Court) held 
that secondary service connection under 38 C.F.R. § 3.310 may be 
granted for aggravation of a Veteran's non-service-connected 
condition beyond its natural progression by a service-connected 
condition.  

In this case, the Veteran has explicitly claimed that his 
service-connected bilateral residuals of frostbite to the ears 
have caused him to develop an acquired psychiatric disorder.  See 
the Veteran's August 2008 claim.  The Veteran has supplied 
statements from his VA psychologist, S. Zielinski, which provide 
evidence of such a connection.  Dr. Zielinski has explicitly 
stated that the Veteran experiences "severe, chronic depression, 
anxiety, labile mood swings, chronic pain, insomnia, 
disillusionment, and social withdrawal resulting from his 
condition of frostbitten ears."  See the August 2008 VA medical 
treatment record.  Dr. Zielinski has indicated that the Veteran's 
ears are "painful to the touch especially when lying down," and 
this has caused him "to experience chronic insomnia and sleep 
problems."  Id.  Dr. Zielinski indicated that "Mr. Nava's 
current disorder is 'more likely than not' related to his in-
service condition."  Id.  As such, the Veteran's treating 
physician has indicated a relationship between his current 
disorder and his service-connected condition.  Unfortunately, Dr. 
Zielinski's treatment notes do not provide a coherent rationale 
for the conclusions reached.  Dr. Zielinski has indicated that 
the Veteran's current condition causes him to experience insomnia 
due to the pain in his ears, but has not provided any rationale 
or explanation for how the Veteran's ear pain or sleep 
deprivation are related to his current acquired psychiatric 
disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(a medical opinion that contains only data and conclusions is 
accorded no weight).  As such, the treatment records obtained 
from Dr. Zielinski are not sufficient to allow the Board to grant 
the Veteran's claim at this time.

The Board notes that the Veteran was provided with a VA 
psychiatric examination in October 2008, which indicated that the 
Veteran does experience a current acquired psychiatric disorder; 
concluding, however, that this was "a result of the employment 
change in his life."  The examiner also indicated that the 
Veteran's ear pain "is more difficult for him to handle due to 
the depression that he has, but it has not caused the 
depression."  In effect, the examiner has indicated that the 
Veteran's non-service-connected disorder aggravates his service-
connected residuals of bilateral frostbite of the ears.  The 
Court has held that this is not a viable theory for entitlement 
to service connection.  See Johnston v. Brown, 10 Vet. App. 80, 
85-86 (1997) (holding that aggravation of a service-connected 
disorder by a non-service-connected disorder is not a compensable 
injury).  

Nevertheless, the statement by the October 2008 VA psychiatric 
examiner that there is a relationship between the Veteran's ear 
pain and his acquired psychiatric disorder raises but does not 
address the issue of aggravation.  When the VA undertakes to 
provide a medical examination or obtain a medical opinion, it 
must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this instance the 
VA psychiatric examination of October 2008 did not address the 
issue of aggravation of a non-service-connected disorder and a 
new examination is necessary.  

The Board also notes that subsequent treatment records from Dr. 
Zielinski dated in December 2008 and September 2009 indicate 
disagreement with the AOJ's rating decision and with the 
conclusions of the August 2008 VA psychiatric examination; 
however, these records, where they provide new evidence, consist 
primarily of apparent quotes taken verbatim from the Veteran, or 
critiques of the AOJ process for evaluating claims.  As such, 
these do not provide a clearer or more coherent rationale for Dr. 
Zielinski's conclusion that the Veteran's ear pain, lack of 
sleep, and mood disorder are inter-related.  Nevertheless, Dr. 
Zielinski and the Veteran clearly dispute the conclusions of the 
October 2010 VA psychiatric examination and have submitted 
statements to the effect that the October 2008 VA psychiatric 
examination rationale is not correct.  See the VA medical 
treatment records of October and December 2008 and September 
2009, and the hearing transcript pges. 4, 15.  The Board also 
notes that the record contains a history of evidence of sleep and 
concentration problems related to the Veteran's service-connected 
bilateral ear pain.  See the May 2010 Board hearing, the private 
treatment record dated in December 2007, and the May 2008 VA 
medical examination.

Therefore, given the failure of the VA psychiatric examiner to 
address the issue of service connection by aggravation, as well 
as the objections raised by the Veteran and Dr. Zielinski, a new 
examination and opinion is necessary which fully addresses the 
relevant theories of entitlement including aggravation, the 
relevant history, and the new medical evidence of record.



Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's complete VA medical 
treatment records relating to any treatment 
for an acquired psychiatric disorder dating 
from after September 2009.

2.	Arrange for the Veteran to undergo a new VA 
psychiatric examination, by an appropriate 
specialist who has not previously examined 
him, to determine the nature and etiology 
of his current acquired psychiatric 
disorder.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

	Based on examination and comprehensive 
review of the claims file, the examiner is 
asked to address the following issues:

A)	Provide a comprehensive history and 
diagnosis of the Veteran's current 
acquired psychiatric disorder.  This 
should address:  the VA medical 
treatment records dated in August 
2008, October 2008, December 2008, and 
September 2009 provided by Dr. 
Zielinski, as well as the conclusions 
of the October 2008 VA psychiatric 
examination.  This history should also 
review the Veteran's own statements 
regarding his current acquired 
psychiatric disorder.

B)	The examiner should also provide a 
relevant history of the Veteran's 
service-connected residuals of 
bilateral frostbite injuries to the 
ears, including the history of related 
lack of sleep and problems 
concentrating due to bilateral ear 
pain as indicated in the record (first 
noted in the Board hearing of May 
2007, as well as in the private 
treatment record dated in December 
2007 and the VA medical examination of 
May 2008).  

	After providing a complete history, the 
examiner should answer the following 
questions:

A)	Is it at least as likely as not that 
any of the Veteran's currently 
diagnosed acquired psychiatric 
disorders, to include  a mood disorder 
and a major depressive disorder, are 
caused by his service-connected 
bilateral residuals of frostbite to 
the ears?

B)	Is it at least as likely as not that 
any of the Veteran's currently 
diagnosed acquired psychiatric 
disorders are aggravated beyond 
their natural progression by his 
service-connected residuals of 
frostbite to the ears?  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should discuss the rationale 
of the opinion provided, whether favorable 
or unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible.  

3.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further adjudication of the claim.

4.	Then, readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include as 
secondary to the Veteran's currently 
service-connected residuals of bilateral 
frostbite injuries to ears.  Adjudication 
of the claim must consider the 
applicability of aggravation of a non-
service-connected disorder by a service-
connected disorder as provided in 
38 C.F.R. § 3.310(a) (2010) and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


